Citation Nr: 1513607	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from January 1972 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a February 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.

In his May 2010 substantive appeal, the Veteran requested a hearing before a Decision Review Officer at the RO.  A November 2010 letter informed him that his hearing was scheduled for January 2011.  However, in correspondence received later that month, the Veteran canceled his hearing request.

In June 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on Board's docket,  pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

In June 2012, the Board, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.

The Veteran subsequently appealed the June 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court, inter alia, issued a Memorandum Decision vacating the Board's decision and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision.

In February 2014 and again in August 2014, the Board remanded the Veteran's claim for service connection for bilateral hearing loss to the Appeals Management Center (AMC) for further action, to include additional development of the evidence.

After accomplishing further action with regard to the issue remaining on appeal, the AMC issued a January 2015 supplemental statement of the case (SSOC), reflecting continued denial of the Veteran's claim for service connection.  The AMC then returned this matter to the Board for further appellate consideration.
This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service, there are no credible lay assertions of continuity of symptoms of hearing loss since service.

3.  Bilateral hearing loss was not shown in service or for many years thereafter, and competent, probative opinions that directly addressed the medical relationship, if any, between current bilateral hearing loss and service weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an August 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The February 2010 AOJ rating decision reflects the initial adjudication of the claims for service connection after issuance of the August 2009 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the reports of VA examinations, as requested by the Board in its February 2014 and August 2014 remands, as well as the Veteran's service treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Service Connection

The Veteran contends that his exposure to loud noise while in service has caused the claimed hearing loss, specifically an incident in which he was standing on the side of a tank that had fired a round.  In the alternative, he contends that his bilateral hearing loss is related to an incident in which he was struck by his drill instructor in the jaw.

VA law and regulations provide that service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

If a chronic disease, such as an organic disease of the nervous system (interpreted to include hearing loss), becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  See also Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Service treatment records reflect the Veteran's complaints of hearing loss after firing a .50 caliber machine gun in October 1972.  This record reflects a left hearing loss diagnosis and expresses that the Veteran was issued ear plugs.  Subsequent service treatment records do not indicate further complaints of hearing loss or other symptoms related to the Veteran's ears.  A March 1974 separation examination report reflects that the Veteran expressly denied having any prior or current hearing loss or ear trouble.  Audiometric testing performed during the separation examination indicates that the Veteran's hearing acuity was essentially unchanged from the time of his enlistment into service.  Finally, the service treatment records are negative for any complaints, treatments or diagnoses related to a jaw injury.

Although in-service records reflect a complaint of diminished hearing following acoustic trauma on one occasion, no actual hearing loss was shown in service.
The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Notwithstanding the Board's findings as to current disability and in-service injury, the record does not present a reasonably sound basis for attributing the Veteran's current bilateral hearing loss, first shown many years after service, to his in-service noise exposure.

With respect to post-service medical records, the first evidence of a diagnosis of hearing loss was in a March 2008 private audiogram.  As noted above, there is nothing in the Veteran's service records to indicate hearing loss had its onset during service or shortly after service.  Rather, the first medical evidence of such hearing was loss was in 2008, approximately 34 years after the Veteran separated from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

The Board also notes that the Veteran has not been consistent in his assertions regarding the onset and presence of such a hearing loss disability.  He denied hearing loss or ear trouble in a March 1974 discharge Report of Medical History.  In a March 2008 private audiological evaluation, which was conducted prior to the filing of the instant claim in June 2009, he denied a history of hearing problems or difficulty understanding.  The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  Moreover, while the Veteran has asserted that he was not permitted to seek treatment after being struck in his jaw by his drill sergeant during basic training, he made no complaints of such injuries at service discharge and indicated that he sustained no illnesses or injuries other than those disclosed in the examination.  In light of these contradictory statements, any current assertions as to experiencing hearing loss continuously since service, advanced in furtherance of the appeal, are deemed not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

The Board also notes the June 2012 letter of the Veteran's wife, in which she indicated that she had been involved with the Veteran since January 1972 (i.e., the Veteran's entrance into service), that they were involved during his entire time in service, that the Veteran had informed her of the incident with the drill sergeant while on leave from basic training and that he experienced hearing loss that had progressively worsened during their marriage.  However, in a March 2012 letter, she wrote that she was not dating the Veteran during his basic training, but that he had reported this incident to her shortly thereafter.  The statements of the Veteran's wife regarding the length of the time in which they have been acquainted have been inconsistent; moreover, she has not stated that the Veteran suffered from hearing loss symptoms continuously since service. These statements therefore have limited probative value.

Moreover, on the question of whether the Veteran's current bilateral hearing loss is medically related to his in-service noise exposure or the purported injury to the jaw, the Board notes that the record includes conflicting opinions.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49  (2000).  

In this case, for reasons to be discussed below, the Board finds the opinions from the VA examiners in October 2009 and April 2014, as well as the September 2014 addendum to the April 2014 examination report, to be most probative in the question of medical etiology of current hearing loss.  

In an August 2009 letter, a private otolaryngologist opined that the Veteran's in-service noise exposure and drill sergeant related injury have all "contributed" to his hearing loss disability.  However, in this opinion, the physician did not further explain the medical relationship between in-service events and current disability, and the opinion contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  This opinion is therefore afforded little, if any, probative weight.

By contrast, in an October 2009 opinion, a VA audiologist opined that the Veteran's hearing loss was at least as likely as not related to a combination of presbycusis (age-related hearing loss) and occupational noise exposure from the Veteran's reported 14-year career as a police officer.  The audiologist reasoned that, while a service treatment record in October 1972 notes diminished hearing, the Veteran denied having any hearing loss during his March 1974 separation examination, and subsequent service treatment and post-service treatment records do not reflect any further hearing-related treatment until 2008.  The audiologist further reasoned that audiometric testing was only indicative of the degree of hearing disorder rather than etiology ,and that the Institute of Medicine landmark study entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" found that physiological changes due to noise are expressed within hours or days of injury.  As noted by the audiologist, the study reasoned that since the damage is done at the time of the noise exposure, a normal audiogram after the noise exposure would verify that the hearing had recovered without permanent loss.  Finally, the study concluded that, "based upon current knowledge of cochlear physiology there was no scientific basis for the existence of delayed or late-onset noise-induced hearing loss, i.e., hearing normal at discharge and causally attributable to military noise exposure years or decades later."  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  The Board accepts this opinion as probative of the question as to  medical nexus between current hearing loss and acoustic trauma.

In an April 2014 opinion, a VA audiologist also rendered a negative medical nexus opinion, stating that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of service.  The audiologist reasoned that the Veteran's hearing was within normal limits on enlistment audiogram in January 1972 and on the last audiogram in March 1974.  The audiologist further reasoned that there was no permanent threshold shift in hearing in either ear during service, that the Veteran did not seek treatment for hearing loss over 30 years after separation from service and that he reported working as a police officer for 14 years after separation.  The audiologist further noted the Institute of Medicine 2005 landmark study on military noise exposure, which found that there was no scientific basis on which to conclude that hearing loss that appeared many years after noise exposure could be casually related to noise exposure if hearing was normal immediately after exposure, and indicated that it was the most definitive consensus on the matter.  Further, the audiologist noted that there was no documented permanent threshold shift during service and that the Veteran's hearing loss was not related to any in-service event. 

In an addendum opinion dated in September 2014, the same VA audiologist reiterated that there was no documented permanent threshold shift during service and opined that the Veteran's hearing loss was not related to any in-service event, to include being struck in the jaw by his drill instructor.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  The Board accepts this opinion as probative of the question as to medical nexus between current hearing loss and acoustic trauma and a jaw injury.

There is no competent, credible, and probative evidence placing the onset of hearing loss in service or to a compensable degree within one year of service discharge.  As discussed above, the Veteran's audiometric findings in service were within normal limits and not indicative of a hearing loss disability in either ear.  There are no audiometric tests within the first post-service year and the VA examiners, who considered the Veteran's allegation of continuity of decreased hearing acuity since service, found no evidence of a nexus between hearing loss and service.  Thus, the Board finds that service connection for hearing loss by application of 38 U.S.C.A.   § 3.309(a) or 38 C.F.R. § 3.303(b) is not warranted. 

The Board acknowledges that medical articles/treatise evidence has been submitted on behalf of the Veteran discussing cochlear nerve degeneration after temporary noise induced hearing loss.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts, rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).   In this case, the medical article/treatise evidence proffered on behalf of the Veteran was not accompanied by any positive definitive opinion of a medical professional.  The VA examiner considered such medical article/treatise evidence when offering his April 2014 opinion and September 2014 addendum opinion.  As such, any probative value associated with the positive medical article/treatise evidence is exceeded by the definitive negative opinions rendered in April 2014 and in September 2014.

Furthermore, as for any direct assertions by the Veteran, his wife and/or his representative that there exists a medical relationship between the Veteran's bilateral hearing loss and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's hearing loss is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As none of the identified individuals is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127  (1998).  Hence, the lay assertions of medical nexus do not constitute competent evidence on this point, and, thus, have no probative value.

As a final point, the Board's review of the claims file revealed that various VA treatment records belonging to another veteran were misfiled by the AOJ and placed in the Veteran's electronic file.  Such records have since been administratively removed by the Board.  Although the AOJ appears to have erroneously listed and considered these misfiled VA treatment records in issuing the January 2015 SSOC, such error has not prejudiced the Veteran in any way.  The AOJ did not find that such records contained evidence that was relevant to the instant claim.  Further, the January 2015 SSOC was not a central adjudicatory document, such as the rating decision or statement of the case, to which the Veteran or his representative responded, or relied to the Veteran's detriment in fashioning argument in support of the claim; notably, neither the Veteran nor his representative has asserted otherwise (or even acknowledged the error).  

Significantly, moreover, the Board's consideration of this claim is de novo-meaning that the Board is not bound by the RO's determinations in any regard, and that its review is based on full consideration of all pertinent evidence, determining competency, credibility, and probative weight of such evidence, as is within the province of the Board.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993 Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Based on such review, for all the reasons expressed above, the claim on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 53-56.



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


